FltED
                                                                                          FE"), ..
                                                                                            t        ~   "')11
                                                                                                     '0.11

                             UNITED STATES DISTRICT COURT                          Clerk. U.S. District 6: Bankruptc~
                             FOR THE DISTRICT OF COLUMBIA                          Courts for the District of Columbia


ANTONIO COLBERT,                               )
                                               )
                               Plaintiff,      )
                                               )
       v.                                      )       Civil Action No.
                                               )
u.s. POSTAL SERVICE,                           )
                                               )
                               Defendant.      )

                                   MEMORANDUM OPINION

        This matter is before the Court upon consideration ofplaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

        Plaintiff alleges that "postal staff ... made [his] life a living hell" by withholding his

mail. CompI. at 2. Notwithstanding his efforts to resolve "these issues of misconduct," staff

"jerked [plaintiff] around." Ed. Plaintiff demands damages totaling $10 million for "these

federal infractions," staffs "malicious attempt on [his] character," and "obstruction of justice."

ld.

        The Court has reviewed plaintiff's complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint does not contain a short and plain statement ofthe grounds upon

which the Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks.

For these reasons, the complaint will be dismissed for'                                          An

Order consistent with this Memorandum Opi .




                                                United States District Judge




                To date, plaintiff has filed thirty civil actions in this court, none of which have
survived initial screening. If plaintiff continues to file cases in this district, the Court may
impose restrictions on his ability to proceed in forma pauperis.